DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 10 December 2021.  Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 1-15, as well as the addition of new claims 16-20.

Claim Objections
Claim 15 is objected to because of the following informalities: in line 2, “computer program” should apparently read --a computer program--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson et al. (U.S. Pub. No. 2006/0074292 A1; hereinafter known as “Thomson”).
Regarding claim 10, Thomson discloses a treatment preparation system for preparing an image-guided radiation therapy treatment of a moving structure included a region of a patient body (Abstract; Fig. 17), the treatment preparation system comprising: an imaging unit controllable to acquire a series of first images of the region of the patient body in different phases of a motion of the moving structure, the first images being acquired in accordance with a first imaging mode, wherein the imaging unit is further controllable to acquire a series of second images of the region of the patient body in same phases of the motion of the moving structure as the first images, the second images being acquired in accordance with a second imaging mode ([0011]; [0041]-[0045]; [0048]), and wherein the treatment preparation system is configured to associated each second image to a first image pertaining to a same phase of the motion of the structure as the second image, and to provide the first images for use in planning a continuation of the radiation therapy treatment during the treatment ([0045]-[0047]).
Regarding claim 11, Thomson discloses that the imaging unit is controllable to alternately acquire the first and second images ([0057]; e.g., first CT images are acquired, then the x-ray images are acquired).
Regarding claim 12, Thomson discloses a planning unit configured to generate a treatment plan for the radiation therapy treatment based on one of the first images and to provide the treatment plan for use in controlling a delivery of the radiation therapy treatment ([0140]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Pub. No. 2017/0014645 A1; hereinafter known as “Foo”), in view of Lachaine (U.S. Pub. No. 2019/0038919 A1).
Regarding claim 1, Foo discloses a treatment system for delivering an image-guided radiation therapy treatment to a moving structure included a region of a patient body based on of a treatment plan (Abstract; Figs. 1, 6), the treatment system comprising: a receiving unit for receiving a series of first images of the region of the patient body in different phases of a motion of the structure, the series of first images being associated with a series of second images of the patient body in same phases of the motion of the moving structure as the series of first images, the first images being acquired from an imaging unit in accordance with a first imaging mode and the second images being acquired from an imaging unit in a second imaging mode differing from 140 provides acquisition of both MR images and US images, among other imaging modes, in order to provide multiple imaging modes ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo with the unitary imaging unit taught by Lachaine in order to provide numerous imaging modes with a single device.
Regarding claim 2, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses that the second imaging 
Regarding claim 3, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses that the first images are 3D images and wherein the second and third images are 3D, 2D, or 1D images ([0010]; [0013]; [0016]).
Regarding claim 4, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses that the evaluation unit is configured to identify a motion phase associated with at least one second image that best matches the third image in accordance with a predefined criterion and to select the first image associated to the identified motion phase as the first image on the basis of which the continuation of the radiation therapy treatment is planned ([0009]; [0011]; [0014]; [0016]; [0037]; [0040]; [0049]).
Regarding claim 13, Foo discloses a method for operating a treatment system for delivering an image-guided radiation therapy treatment to a moving structure included a region of a patient body based on a treatment plan (Abstract; Figs. 1, 6), the method comprising: receiving a series of first images of the region of the patient body in different phases of a motion of the moving structure, the series of first images being associated with a series of second images of the patient body in same phases of the motion of the moving structure, the first images being acquired from an imaging unit in accordance with a first imaging mode and the second images being acquired from an imaging unit in a second imaging mode differing from the first imaging mode, wherein each second image is associated with a corresponding first image among the series of first images, 140 provides acquisition of both MR images and US images, among other imaging modes, in order to provide multiple imaging modes ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo with the unitary imaging unit taught by Lachaine in order to provide numerous imaging modes with a single device.
Regarding claim 15, Foo discloses a tangible nonvolatile computer readable medium having stored thereon computer program comprising program code means for causing a computer device to carry out a method as defined in claim 13 when the computer program is executed on the computer device ([0082]-[0086]).

Regarding claim 17, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses that the first images are 3D images and wherein the second and third images are 3D, 2D, or 1D images ([0010]; [0013]; [0016]).
Regarding claim 18, the combination of Foo and Lachaine discloses the invention as claimed, see rejection supra, and Foo further discloses identifying a motion phase associated with at least one second image that best matches the third image in accordance with a predefined criterion and selecting a first image associated to the identified motion phase as the selected one of the first images based on which the continuation of the radiation therapy treatment is planned ([0009]; [0011]; [0014]; [0016]; [0037]; [0040]; [0049]).

Allowable Subject Matter
Claims 5-9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 5-9 were addressed in the previous Office action; claims 19 and 20 essentially mirror claims 5-6 and so are allowable for essentially the same reasons.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 and 101 have been fully considered and are persuasive in light of the amendments.  These objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections over Foo have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.
Applicant's arguments with respect to the rejections over Thomson have been fully considered but they are not persuasive.  Applicant argues that Thomson does not teach that the same imaging unit acquires both the first and second images, as Thomson uses a CT imaging unit and a separate x-ray system.  The examiner disagrees.  Thomson teaches in the cited Figure a unit 510 that provides imaging of multiple types (such as with a CT scanner 520 and with an x-ray system 540), which (in a similar manner to Lachaine) meets the broadest reasonable interpretation of the broad limitation “imaging unit.”  Accordingly, the rejections based upon Thomson are maintained herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THADDEUS B COX/Primary Examiner, Art Unit 3791